COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00809-CR
Style:                    Rodys Sanchez v. State of Texas
Date motions filed*:      January 12, 2015
Type of motions:          Motion to Withdraw as Counsel for Appellant
Parties filing motions: Appellant’s Counsel Kelly Ann Smith
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motions are:

          Granted
               If document is to be filed, document due: N/A
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On November 13, 2014, in directing the Clerk of this Court to note Cory Roth’s
          appearance as new lead counsel for appellant, this Court noted that if counsel Kelly
          Smith requested withdrawal, she must file a motion to withdraw that complies with
          Texas Rules of Appellate Procedure 6.5(d), which she has. Accordingly, the Clerk of
          this Court is directed to remove Kelly Smith as attorney for appellant.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 22, 2015




November 7, 2008 Revision